PER CURIAM.
In this appeal, appellee, State of Florida, concedes that appellant, Mirassaint Oril-lien, was improperly convicted for both trafficking in cocaine and possession of cocaine with intent to sell where both charges arose from a single act of possession. Carawan v. State, 515 So.2d 161 (Fla.1987). We, therefore, affirm the conviction and sentence for trafficking in cocaine and reverse the conviction and sentence for possession of cocaine with intent to sell and remand with instructions that the conviction and sentence for the possession charge be vacated.
The state likewise concedes that it was error to impose upon appellant community service in lieu of court costs. Houston v. State, 546 So.2d 802 (Fla. 4th DCA 1989). Upon remand, the imposition of community service shall be stricken.
We find no merit in the other issues raised by appellant and, therefore, affirm the conviction and sentence for trafficking in cocaine.
Affirmed in part and reversed in part.
SCHOONOVER, C.J., and CAMPBELL and HALL, JJ., concur.